Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement submitted on 01/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	The Amendment filed 02/08/2022 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1-7, 11-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Homeyer et al. (US 20190026663 A1 hereinafter Homeyer) in view of Schilling et al. (US 20200050330 A1 hereinafter Schilling).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           

	As to independent claim 1, Homeyer teaches a method for workflow selection, the method comprising: 
recording a set of interaction events that correspond to interactions over one or more of the plurality of shared content objects, the interactions performed at the one or more second applications; [records or logs interactions of tasks shared among users/apps ¶18-¶20 "logged interactions with a project management computer system"]
selecting at least one workflow of the first application, the at least one workflow being selected based at least in part on event attributes associated with the set of interaction events; and [Fig. 2 illustrates selection process using role attribute ¶24 "inventory of tasks may be presented by selecting tasks to present to a user based on an inferred role of the user"]
executing the at least one workflow over at least one of the plurality of shared content objects. [executes workflows and in an environment across the cloud ¶26. ¶38 "project management system that has a project in which the workflow is executed, and a list of task records of tasks performed in the course of the workflow"]
Homeyer does not specifically teach establishing one or more network communication links between a first application that accesses a plurality of shared content objects and one or more second applications that are registered with the first application, and in response to the interactions performed at the one or more second applications, selecting at least one workflow of 
However, Schilling teaches establishing one or more network communication links between a first application that accesses a plurality of shared content objects and one or more second applications that are registered with the first application. [manager that links content and applications ¶52 selects apps and maps content to users ¶65 "relevancy mapping 352, personality mapping 354 and other recipient-based elements to provide display of content relevant and related to the specific recipient."]
in response to the interactions performed at the one or more second applications, selecting at least one workflow of the first application, based at least in part on event attributes associated with the set of interaction events; and [in response to interactions during a test or usage data, select applications and workflows accordingly ¶84, ¶70 "analyzes and stores the user's usage data from the test; and then can reverting the set of instructions to use the first ACU, first set of AFUs, or first workflow set from the plurality of workflow segments. Additionally, the system can update the ACU, AFUs, or workflow segments to those revealed by the test to be optimal or preferred"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the workflow tracking disclosed by Homeyer by incorporating the establishing one or more network communication links between a first application that accesses a plurality of shared content objects and one or more second applications that are registered with the first application, and in response to the interactions performed at the one or more second applications, selecting at least one workflow of the first application, based at least in part on event attributes associated with the set of interaction events 

As to dependent claim 2, the rejection of claim 1 is incorporated. Homeyer and Schilling further teach delivering one or more responses from the at least one workflow to at least one of the one or more second applications.[Homeyer separate devices run tasks from workflows and share results with applications  ¶27, ¶48-49 "In some cases, these different processes on different computing devices may report back the results the controller 28"]

As to dependent claim 3, the rejection of claim 2 is incorporated. Homeyer and Schilling further teach wherein delivering the one or more responses comprises processing at least one of the one or more responses at one or more computing agents of the first application. [Homeyer remote processing and cloud devices are agents for workflow tasks ¶26, ¶93]

As to dependent claim 4, the rejection of claim 1 is incorporated. Homeyer and Schilling further teach wherein at least one learning model facilitates at least one of, selecting the at least one workflow, or forming one or more responses from execution of the at least one workflow.[Homeyer Fig. 2 illustrates using learning model for selection ¶11, ¶44-45]

As to dependent claim 5, the rejection of claim 4 is incorporated. Homeyer and Schilling further teach wherein the at least one learning model is trained based at least in part on at least 

As to dependent claim 6, the rejection of claim 4 is incorporated. Homeyer and Schilling further teach wherein the at least one learning model adjusts one or more learned parameters associated with at least one of, one or more selection rules, or one or more workflow definitions. [Homeyer uses rules (conditions)  and adjusts to workflow according to executed workflows (defined) ¶47, ¶44 " some embodiments may learn, based on previous workflow instance records"]

As to dependent claim 7, the rejection of claim 1 is incorporated. Homeyer and Schilling further teach wherein selecting the at least one workflow is based at least in part on one or more selection rules.  [Homeyer uses rules (conditions) for model which selects workflow Fig. 2, ¶47 "models may be trained multiple times with different initial conditions, for instance, by randomly (e.g., pseudo-randomly) setting parameters of the model and retraining the model multiple times with different randomly selected initial conditions on the same training data."]

As to dependent claim 11, the rejection of claim 1 is incorporated. Homeyer and Schilling further teach wherein at least one of, selecting the at least one workflow, or executing the at least one workflow, is performed without human interaction. [Schilling automatic switch ¶75 “automatically switch based on inferred usage patterns.”]

claim 12, the rejection of claim 1 is incorporated. Homeyer and Schilling further teach wherein the event attributes comprise at least one of, one or more interaction attributes associated with the interactions, or one or more object attributes associated with the plurality of shared content objects. [Homeyer logs of interactions, execution log with performed tasks (attributes of shared objects) ¶20, ¶38]

As to dependent claim 14, the rejection of claim 1 is incorporated. Homeyer and Schilling further teach registering at least one of the second applications with an app registry of the first application. [Schilling registry of apps and users ¶46, ¶76]

As to independent claim 15, Homeyer teaches a non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by one or more processors causes the one or more processors to perform a set of acts for workflow selection, the set of acts comprising: [medium with instructions on processor ¶6-¶7]
recording a set of interaction events that correspond to interactions over one or more of the plurality of shared content objects, the interactions performed at the one or more second applications; [records or logs interactions of tasks shared among users/apps ¶18-¶20 "logged interactions with a project management computer system"]
selecting at least one workflow of the first application, the at least one workflow being selected based at least in part on event attributes associated with the set of interaction events; and [Fig. 2 illustrates selection process using role attribute ¶24 "inventory of tasks may be presented by selecting tasks to present to a user based on an inferred role of the user"]

Homeyer does not specifically teach establishing one or more network communication links between a first application that accesses a plurality of shared content objects and one or more second applications that are registered with the first application, and in response to the interactions performed at the one or more second applications, selecting at least one workflow of the first application, based at least in part on event attributes associated with the set of interaction events.
However, Schilling teaches establishing one or more network communication links between a first application that accesses a plurality of shared content objects and one or more second applications that are registered with the first application. [manager that links content and applications ¶52 selects apps and maps content to users ¶65 "relevancy mapping 352, personality mapping 354 and other recipient-based elements to provide display of content relevant and related to the specific recipient."]
in response to the interactions performed at the one or more second applications, selecting at least one workflow of the first application, based at least in part on event attributes associated with the set of interaction events; and [in response to interactions during a test or usage data, select applications and workflows accordingly ¶84, ¶70 "analyzes and stores the user's usage data from the test; and then can reverting the set of instructions to use the first ACU, first set of AFUs, or first workflow set from the plurality of workflow segments. Additionally, 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the workflow tracking disclosed by Homeyer by incorporating the establishing one or more network communication links between a first application that accesses a plurality of shared content objects and one or more second applications that are registered with the first application, and in response to the interactions performed at the one or more second applications, selecting at least one workflow of the first application, based at least in part on event attributes associated with the set of interaction events disclosed by Schilling because all techniques address the same field of workflow applications and by incorporating Schilling into Homeyer improves personalization to individual users [Schilling ¶1-2]

As to dependent claim 16, the rejection of claim 15 is incorporated. Homeyer and Schilling further teach delivering one or more responses from the at least one workflow to at least one of the one or more second applications.[Homeyer separate devices run tasks from workflows and share results with applications  ¶27, ¶48-49 "In some cases, these different processes on different computing devices may report back the results the controller 28"]

As to dependent claim 17, the rejection of claim 16 is incorporated. Homeyer and Schilling further teach wherein delivering the one or more responses comprises processing at least one of the one or more responses at one or more computing agents of the first application. [Homeyer remote processing and cloud devices are agents for workflow tasks ¶26, ¶93]

As to dependent claim 18, the rejection of claim 15 is incorporated. Homeyer and Schilling further teach wherein at least one learning model facilitates at least one of, selecting the at least one workflow, or forming one or more responses from execution of the at least one workflow.[Homeyer Fig. 2 illustrates using learning model for selection ¶11, ¶44-45]

As to independent claim 19, Homeyer teaches a system for workflow selection, the system comprising: [system ¶7] a storage medium having stored thereon a sequence of instructions; and one or more processors that execute the sequence of instructions to cause the one or more processors to perform a set of acts, the set of acts comprising, [medium with instructions on processor ¶6-¶7]
recording a set of interaction events that correspond to interactions over one or more of the plurality of shared content objects, the interactions performed at the one or more second applications; [records or logs interactions of tasks shared among users/apps ¶18-¶20 "logged interactions with a project management computer system"]
selecting at least one workflow of the first application, the at least one workflow being selected based at least in part on event attributes associated with the set of interaction events; and [Fig. 2 illustrates selection process using role attribute ¶24 "inventory of tasks may be presented by selecting tasks to present to a user based on an inferred role of the user"]
executing the at least one workflow over at least one of the plurality of shared content objects. [executes workflows and in an environment across the cloud ¶26. ¶38 "project management system that has a project in which the workflow is executed, and a list of task records of tasks performed in the course of the workflow"]

However, Schilling teaches establishing one or more network communication links between a first application that accesses a plurality of shared content objects and one or more second applications that are registered with the first application. [manager that links content and applications ¶52 selects apps and maps content to users ¶65 "relevancy mapping 352, personality mapping 354 and other recipient-based elements to provide display of content relevant and related to the specific recipient."]
in response to the interactions performed at the one or more second applications, selecting at least one workflow of the first application, based at least in part on event attributes associated with the set of interaction events; and [in response to interactions during a test or usage data, select applications and workflows accordingly ¶84, ¶70 "analyzes and stores the user's usage data from the test; and then can reverting the set of instructions to use the first ACU, first set of AFUs, or first workflow set from the plurality of workflow segments. Additionally, the system can update the ACU, AFUs, or workflow segments to those revealed by the test to be optimal or preferred"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the workflow tracking disclosed by Homeyer by incorporating the establishing one or more network communication links between a 

As to dependent claim 20, the rejection of claim 19 is incorporated. Homeyer and Schilling further teach wherein at least one of, selecting the at least one workflow, or executing the at least one workflow, is performed without human interaction. [Schilling automatic switch ¶75 “automatically switch based on inferred usage patterns.”]
	
Claims 8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Homeyer in view of Schilling as applied to the rejection of claim 1 above, and further in view of Shetty et al.. (US 20170264567 A1 hereinafter Shetty)

As to dependent claim 8, the combination of Homeyer and Schilling teach all the limitations of claim 1 that is incorporated. 
Homeyer and Schilling do not specifically teach wherein the one or more selection rules cause a first workflow to be executed when conditions associated with the first workflow are satisfied.

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the workflow system disclosed by Homeyer and Schilling by incorporating the wherein the one or more selection rules cause a first workflow to be executed when conditions associated with the first workflow are satisfied disclosed by Shetty because all techniques address the same field of workflow applications and by incorporating Shetty into Homeyer and Schilling extends workflow processing from single systems toe the cloud for improved processing [Shetty ¶13]

As to dependent claim 9, the rejection of claim 8 is incorporated. Homeyer, Schilling and Shetty further teach wherein the first workflow causes a second workflow to be executed. [Shetty fist leads to second app for workflow  ¶4 "a workflow at a first cloud application to determine whether at least one condition is satisfied to extend the workflow to a second cloud application external to the first cloud application"]

As to dependent claim 10, the rejection of claim 8 is incorporated. Homeyer, Schilling and Shetty further teach wherein the one or more selection rules cause a second workflow to be executed after the first workflow has successfully completed. [Shetty condition (rule) for workflow execution from first to second app ¶4 "a workflow at a first cloud application to 

As to dependent claim 13, the combination of Homeyer and Schilling teach all the limitations of claim 1 that is incorporated. 
Homeyer and Schilling further teach wherein the first application comprises a native application and [Homeyer native ¶27]
Homeyer and Schilling do not specifically teach the one or more second applications comprises third-party applications.
However, Shetty teaches the one or more second applications comprises third-party applications. [Shetty third party application ¶21]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the workflow system disclosed by Homeyer and Schilling by incorporating the one or more second applications comprises third-party applications disclosed by Shetty because all techniques address the same field of workflow applications and by incorporating Shetty into Homeyer and Schilling extends workflow processing from single systems toe the cloud for improved processing. [Shetty ¶13]

Response to Arguments
Applicant's arguments filed 02/08/2022. In the remark, applicant argues that: 	
(1) Homeyer and Fan fail to teach " in response to the interactions performed at the one or more second applications, selecting at least one workflow of the first application, based at least in part on event attributes associated with the set of interaction events” as recited by amended claim 1

As to point (1) Applicant’s arguments with respect to amended claim 4 have been
considered but are moot in view of a new ground of rejection made under 35 U.S.C. 103 as being unpatentable by Homeyer in view of Schilling as set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Chaudhry et al. (US 10331416 B2) teaches monitoring a user's actions when interacting with software application such as a workflow customizer (see Col. 17 ln. 21-41)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143